Title: John B. Spargella to Thomas Jefferson, 24 January 1815
From: Spargella, John Baptiste
To: Jefferson, Thomas


          Sir! Philadelphia.
24h Januar 1815
          I beg leave in addressing You to present
Six copies of an allegorical engraving,
I have had executed, which is intended to transmit to posterity the eminent
Services You have rendered your Contry, before presenting the Same to the
public, with the most lively acknowledgements, I Should hear this small token
of my respect has met your Approbation.
          I have the honour to be with
much respect and regard.
          Sir!
          Your Mo Obt humble SertJ. B.
Spargella:143. S. 5h Street
        